1
2                                                                      O
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8
9    BENJAMIN M.,                                 Case No. 5:16-cv-0087-JFW (KES)
10                 Plaintiff,
11          v.                                 ORDER ACCEPTING FINAL REPORT
                                              AND RECOMMENDATION OF UNITED
12   NANCY BERRYHILL, Acting                     STATES MAGISTRATE JUDGE
13   Commissioner of Social Security,
14                 Defendant.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Joint Stipulation
18   (Dkt. 52), the other records on file herein, and the Final Report and
19   Recommendation of the United States Magistrate Judge (Dkt. 59). No objections to
20   the Report and Recommendation were filed, and the deadline for filing such
21   objections has passed. The Court accepts the report, findings, and recommendations
22   of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered affirming the
24   decision of the Commissioner denying benefits.
25
26   DATED: October 23, 2018          ____________________________________
27                                         JOHN F. WALTER
                                           UNITED STATES DISTRICT JUDGE
28
